Title: James Madison to Thomas Jefferson, 28 March 1809
From: Madison, James
To: Jefferson, Thomas


          Dear Sir  Mar. 28. 1809
          I have yours of the 24. The enquiry as to Franzoni will be made as soon as an oppy offers. F. Page had been appd before your letter was recd, & his Comission forwarded.
          We have letters from Erving to Jany 28. He was at Cadiz, intending it appears to adhere to the Junta Suprema, till the drama should close, and then leave Spain, by way of Gibralter, Tangier, or England, if no other course offered itself. I fear he has run from one Extreme to another, under the influence of the Existing Atmosphere. His news is pretty much like that in the paper inclosed. Yrujo was at Cadiz, going on with his Mills, which involving a Monopoly, were odious & not likely to survive popular fury in the only turn of things that cd preserve his patent. He says he has sacrificed his fortune in promoting the patriotic cause. Adieu. Yrs
          
            James Madison
        